TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00588-CV



                               Gavurnik Builders, L.P., Appellant

                                                 v.

                                    John A. Darling, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
  NO. D-1-GN-06-002574, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Gavurnik Builders, L.P. and appellee John A. Darling no longer wish to

pursue this appeal and have filed an agreed motion to dismiss pursuant to their settlement agreement.

We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Agreed Motion

Filed: March 8, 2007